Ekwall, Judge:
These cases, which have been consolidated, seek to obtain remission of additional duty under authority of section 489 of the Tariff Act of 1930. Said additional duty was assessed due to the fact that the final appraised values exceeded the values declared on entry. The merchandise consists of imitation pearls and beads. Appeals for reappraisement were filed but were abandoned by reason of the fact that, after the war, it was impossible to obtain evidence.
Petitioner introduced the testimony of the president of the importing corporation, who stated that he was familiar with the facts surrounding the importations and the clearance through customs and that his testimony in these cases would be the same as that which he gave in Samuel Barotz & Co., Inc. v. United States, petitions 7179-R, etc., 36 Cust. Ct. 435, Abstract 59926, filed by the same corporation. The record in the case cited was incorporated herein. In that case, this court held that petitioner had produced satisfactory evidence that the entry of the merchandise at values lower than the appraised values was without intention to defraud the Government or deceive its officials, and the petitions were granted.
Under authority of that decision, the petitions in the instant case are granted.